Torrance, J.
It appears from the record in this case that, prior to the trial in the court below, the defendant had been convicted before a justice court of a simple assault and breach of the peace, and sentenced to pay a fine of seven dollars; that he had taken an appeal from the judgment to the Superior Court, and that in that court a nolle prosequi had been entered in the case.
At the trial below the court, against the objection of the defendant, allowed the plaintiff to introduce the record of the conviction in evidence for the purpose of affecting the credit of the defendant as a witness. In rebuttal the defendant introduced evidence showing the allowance of the appeal and the action taken thereon in the Superior Court, and then moved that all evidence in reference to the record and the record itself be stricken out; which motion the court denied. In its charge with reference to the record and evidence the court told the jury, in substance, that the record was admissible to prove a conviction notwithstanding the appeal, and that such conviction might be considered by them in determining whether the defendant’s character for truth and veracity and his credibility as a witness were affected or not thereby, and if so, how much. To this also exception was taken.
*432In admitting the record for such a purpose and in so charging the jury we think the court erred.
Even in cases where it is allowable to show a conviction of crime to affect the credit of a witness, such conviction must generally be shown by the record of a valid, subsisting, final judgment. A judgment vacated, reversed, or set aside, upon writ of error, appeal, or other appropriate proceedings, is in law no judgment, and the record thereof ought not to have any force in affecting the credit of a witness. In the case at bar the appeal under our law vacated the judgment of the justice court. Curtiss v. Beardsley, 15 Conn., 524; Wickwire v. The State, 19 Conn., 484; State v. Harding, 39 Conn., 562.
After the appeal was allowed the judgment was as effectually set aside and made of none effect as if it had been reversed and set aside upon proceedings in error. After the appeal, so far as the present question is concerned, it was as if no judgment had been rendered and the defendant had not been convicted. The record was therefore inadmissible for the pupose for which it was received and should have been rejected.
The court also erred in its charge to the jury.
Under the common law persons convicted of crimes which rendered them infamous were disqualified as witnesses. Such also was the law of this state before it was modified by statute. It was not however contended in the argument before this court that the conviction in question here would have made the defendant infamous or disqualified him as a witness at common law, but it was claimed that his conviction of any crime might under our statute be shown to affect his credit as a witness.
We do not so construe the statute. So far as the question involved in this claim is concerned the language of our statute is as follows—“ No person shall be disqualified as a witness * * * by reason of his conviction of a crime, but such * * * conviction may be shown for the purpose of affecting his credit.” ° Gen. Statutes, § 1098.
Under our law, prior to this statute, a class of persons *433convicted of certain crimes, to wit, infamous crimes, were disqualified as witnesses; another class of persons convicted of certain other crimes were not disqualified. In this state of the law the statute above quoted was passed.
In the first clause the intent is evident and clear, namely, to render competent as witnesses those who had theretofore been disqualified by reason of conviction of infamous crimes. But the legislature did not thereby intend to make such persons witnesses entitled to as full credit as if they had not been so convicted, and so it was provided in the last clause that “ such conviction,” that is, the conviction which had theretofore disqualified, might be shown to affect credit.
The construction here put upon this statute on the point in question was necessarily involved in the decision of this court in State v. Randolph, 24 Conn., 363, and we are entirely satisfied with the reasoning and conclusion of the court upon the point in question in that case. If further authority were necessary to justify such a construction of the statute it may be found in the reasoning and conclusions of other courts upon statutes similar in language to our own.
Thus the statute of Illinois provides that “ no person shall be disqualified as a witness * * * by reason of his having been convicted of any crime, but such conviction may be shown for the purpose of affecting his credibility.” In construing this statute the Supreme Court of that state says:— “ Palpably the purpose of this section is simply to remove the common law disability and allow a witness to testify who was thereby excluded. It neither professes to, nor does by implication, enlarge the class of cases wherein conviction discredits a witness. At common law conviction of an infamous offense excluded the party from being a witness, but now he may testify notwithstanding such conviction, that is, of an infamous crime, but the fact of such conviction, that is, of the infamous offense, may be shown for the purpose of affecting his credibility.” Bartholomew v. The People, 104 Ill., 601.
In Ohio a very similar statute has received a like construction. Coble v. The State, 31 Ohio St., 100.
*434We think therefore that both upon principle and authority the crime of which the defendant was found guilty by the justice court, was not one of that class of crimes the conviction of which may be shown to affect the credit of a witness, and that therefore the court erred in its charge.
But the plaintiff earnestly contends that if the admission of the record and charge to the jury with reference thereto were erroneous, still the error was not of such a nature as to entitle the defendant to a new trial.
On the trial below, in rebuttal of certain testimony given by the defendant, the plaintiff laid in in evidence without objection a pass-book in the defendant’s handwriting, which contained among others the following entry concerning his conviction aforesaid“ July 2,—Arrested, tried and fined at West Haven in the evening.” In connection with the passbook and other rebutting testimony, the record of the justice court was offered for the threefold purpose of rebutting the defendant’s testimony, of contradicting what he had said on cross-examination, and of affecting his credit. The court admitted it for the last purpose only.
The argument of the plaintiff is, that inasmuch as the fact of the conviction was before the jury without objection by means of the entry in the pass-book, and the record was admissible for the other two purposes for which it was claimed, its erroneous admission for another purpose did not injuriously affect the defendant.
Without passing upon the question as to whether the record was admissible under the other claims of the plaintiff, we cannot take this view of the case. The record was distinctly claimed and received as evidence directly affecting the credit of the defendant as a witness, and the jury were specifically told that they might so consider it. Under these circumstances the record of the conviction doubtless had a much greater influence upon the minds of the jury than the simple fact contained in the pass-book would have had. The plaintiff and defendant were the principal witnesses in the case¡ and it was important to the defendant and his clear right that the jury should consider his testi*435mony unaffected by evidence that would almost inevitably under the circumstances illegally and injuriously detract from its force. In cases like this it ought to clearly appear that no harm has been done or a new trial must be granted. Richmond v. Stahle, 48 Conn., 25.
In the case at bar, inasmuch as illegitimate evidence was received against the specific objection of the defendant, and the jury were specifically told that they might consider this evidence on an important point in the case, we think the jury must have used it to the injury of the defendant.
In view of the fact that there must be a new trial in this case we pass the other questions raised on the record without further consideration, as they may not again arise.
For the error in admitting the record of the. justice court and in the charge with reference thereto, a new trial is granted.
In this opinion the other judges concurred.